FILED
                             NOT FOR PUBLICATION                           MAR 21 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GUO LIN WANG,                                    No. 08-70822

               Petitioner,                       Agency No. A099-538-364

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Guo Lin Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from the immigration

judge’s decision denying his application for asylum. We have jurisdiction under

8 U.S.C. § 1252. We review de novo questions of law and review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence factual findings. Fakhry v. Mukasey, 524 F.3d 1057, 1062 (9th

Cir. 2008). We grant the petition for review, and we remand.

      Wang contends that because of his participation in an underground church in

China, he was arrested by government officials, detained for seven days, slapped,

and suffered from an illness as a result of his incarceration. The record does not

compel the conclusion that Wang suffered past persecution based on these

experiences. See Gu v. Gonzales, 454 F.3d 1014, 1020-21 (9th Cir. 2006);

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003). However, substantial

evidence does not support the agency’s relocation finding based on evidence

suggesting that in some places it is easier to attend unregistered churches and that

there are areas where perhaps authorities are more lenient. See 8 C.F.R.

§ 1208.13(b)(3)(ii); Fakhry, 524 F.3d at 1065 (because petitioner testified he

feared persecution at the hands of the government, he “gains the benefit of the

presumption that the threat of persecution exists nationwide and that relocation is

therefore unreasonable”); Afriyie v. Holder, 613 F.3d 924, 935-36 (9th Cir. 2010)

(discussing factors to consider in determining whether relocation is reasonable).

We therefore grant the petition for review as to the agency’s well-founded fear




                                          2                                      08-70822
finding and remand for further proceedings. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                        3                                  08-70822